Case 1:20-cv-00821-LMB-JFA Document 47-1 Filed 08/13/20 Page 1 of 3 PageID# 1053




                   EXHIBIT A
    Case 1:20-cv-00821-LMB-JFA Document 47-1 Filed 08/13/20 Page 2 of 3 PageID# 1054

                                              spottsfain
    John M. Erbach
                                                                                                          Spotts Fain
Direct Dial: (AO4, 697-2044                                                                      A Professional Corporation
Direct Fax: (8O4) 697-2144                                                                         Post Office Box 1555
 jerbach @spottsfain. com                             August 13,2020                           Richmond, Virginia 2321 8-1 555


       By UPS OvsnNrcHr

       Hon. Leonie M. Brinkema
       UNrreo Sreres Drsrnrcr Juoce
       ALsenr V. BnyeN U.S. CounrHousE
       401 Courthouse Square
       Alexandria , V A 22314

               Re:        Christian Alberto Santos Garcia, et al. v. Chad F. Wolf, et al.
                          Case No. 1:20-cv-00821

       Dear Judge Brinkema:

               Enclosed, in connection with the above-referenced matter, as required by the Order
       entered August 1I,2020 (ECF No. 44), please find a sealed envelope containing the following
       materials:

           a   Representative photographs of ICA Farmville Dorm 2 (46 capacity) including:
                  o Two photographs of the bunk area
                  o A photograph showing two (2) handicapped accessible sinks
                  o A photograph showing three (3) showers
                  o A photograph showing three (3) toilets with sinks built into the top of the tank
           a   Representative photographs of ICA Farmville Dorm 4 (98 capacity) including:
                  o A photograph of the rear to front view of Dorm 4
                  o A photograph of the front to rear view of Dorm 4
                  o A closer photograph of the bunk area in Dorm 4
                  o A photograph showing six (6) toilets with sinks built into the top of the tank of
                     certain toilets
                  o A photograph showing six (6) showers
                  o A photograph showing an overview of the Dorm 4 restrooms including two (2)
                     handicap accessible sinks
           o   An Overall Floor Plan of ICA Farmville

                These photographs were taken during the last few days and are representative of the
       facility during the current pandemic. The photographs previously submitted by Plaintiffs (ECF
       No. 45-l) depict the facility in or around 2010.

               Please note with respect to the bunk areas that all beds are bolted down for safety and
       security reasons as required by ICE's Field Office Director seven years ago, and this is how the
       beds normally are arranged. However, because the facility is currently at 39%;o capacity, bunk




               411   EastFranklinStreet,Suite600,Richmond,VA23219 T8O4.697.2OOO F8O4.697.21OO spottsfain.com
Case 1:20-cv-00821-LMB-JFA Document 47-1 Filed 08/13/20 Page 3 of 3 PageID# 1055
